DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, line 8 and claim 9, line 10 appears to be missing an article such as “the” to precede the word “cam”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US (2016/0287914) in view of LeBeau, US (6843346).
	In regards to claim 1 Hwang discloses:
A cam assembly (figures 1A-1D) for use with a pole climbing fall restriction device that comprises a pole strap and a lanyard, said cam assembly comprising: a) a body (12, 14) having a base (see annotated drawings below) and a first sidewall (14) and a second sidewall (see annotated drawings below) extending from said base [interpretation note that as claimed only the second sidewall need be interpreted as extending from said base and not the first sidewall], wherein the first sidewall opposes the second sidewall (fig. 1B, 1C), and the base includes a top surface (50); b) a cam (16, 26) pivotally connected to said body (at 22) such that the cam is pivotable with respect to the first sidewall between a first position (position in fig. 4B) and a second position (position in fig. 4C), wherein a grasping surface (surface at 16) of the cam is nearer to the top surface of the base in the first position than in the second position (as shown between figures 4B and 4C), wherein when the pole strap is positioned between cam and the base and a force acts on the pole strap in a direction parallel to the top surface of the base, the cam is drawn toward the first position (in the position shown in fig. 4C when the strap is pulled upwards it draws the cam 16/26 closer towards the strap 18 i.e. toward the first position), such that the grasping surface compresses the strap between the grasping surface and the top surface of the base (as shown in fig. 4B), to grasp and restrain the pole strap; c) a spring (24; fig. 1C, 4A) attached to said cam and producing a bias force thereto relative to said body, to bias the cam in the first position (paragraph [0023]; excerpt below), said spring extending in a direction from said first sidewall to said second sidewall (as shown in figs. 1C & 4A).

    PNG
    media_image1.png
    284
    413
    media_image1.png
    Greyscale
	

    PNG
    media_image2.png
    237
    574
    media_image2.png
    Greyscale

In regards to claim 1 Hwang does not disclose a first lever securely attached to an outside surface of said first sidewall such that, during use, operation of the first lever pivots the first sidewall with respect to the cam, toward the second position, to overcome the bias force of the spring.
	However, LeBeau teaches a first lever (16) securely attached to an outside surface of said first sidewall (swivel plate 12 equivalent to first wall 14) such that, during use, operation of the first lever pivots the first sidewall (affixed to first wall 12) with respect to the cam (20).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the lever taught by LeBeau to attach it the first wall of Hwang in the same manner it is attached to the swivel plate 12 of LeBeau to provide a better handling/accessibility of member 14. The teaching of the lever of LeBeau onto the wall 14 of Hwang consequently teaches the first lever pivots the first sidewall with respect to the cam, toward the second position, to overcome the bias force of the spring {since the spring 24 (biasing force) acts between 14 and cam 16/26}.
	In regards to claim 2, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to duplicate the lever of LeBeau onto the second sidewall in the same manner and for the same motivation as applied to the first sidewall.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and LeBeau as applied to claims 2 and 1 above respectively.
In regards to claims 3 and 6, examiner takes Official Notice that non-slip coverings are old and well-known in the art. before the effective filing date of the claimed invention, one of ordinary skill in the art would have founded obvious to provide a non-slip covering onto the levers of Hwang as modified by LeBeau to make it easy for the user to move the levers when necessary. Applicant did not challenge examiner’s Official Notice; therefore, the Official Notice is hereby made final. 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and LeBeau as applied to claims 3 and 6 above respectively, and further in view of Kopp, US (4113298).   
In regards to claims 4 and 7 Hwang and LeBeau do not teach bright coloring of non-slip coverings.
 However, Kopp teaches bright color provided onto the lever 70.

    PNG
    media_image3.png
    112
    622
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize bright colors as taught by Kopp onto the non-slip coverings of Hwang as modified by LeBeau for its predictable result of providing convenient and easy observance of the position of the lever for the user in case of night time, fog, smoke or other sight obstructing conditions.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and LeBeau as applied to claims 2 and 1 above respectively, and further in view of Schurian, US (2014/0251725).   
In regards to claims 5 and 8 Hwang and LeBeau do not teach directional indicator. 
However, Schurian teaches a directional indicator (438; paragraph [0033]).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the directional indicators of Schurian onto the levers of Hwang as modified by LeBeau to provide a visual indication of the status of or the desired target configuration of the cam assembly as a safety measure for the user indicating a secure configuration for climbing or descending/ascending and quick indication for the user to go from pinched to unlocked or vice versa.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US (2016/0287914) in view of LeBeau, US (6843346) in further view of Glover, US (3340964).
	In regards to claim 9 Hwang discloses:
	A pole fall restriction assembly (figures 1A-1D), comprising: a) an elongated pole rope (18); and b) a cam assembly (16, 26, 28), comprising: i) a body having a base (see annotated drawings below) and a first sidewall (14) and a second sidewall (see annotated drawings below) extending from said base, wherein the first sidewall opposes the second sidewall (fig. 1B, 1C), and the base includes a top surface (50); ii) a cam (16) pivotally connected to said body such that the cam is pivotable with respect to the first sidewall between a first position and a second position (as shown between figures 4B and 4C), wherein a grasping surface (surface at 16) of the cam is nearer to the top surface of the base in the first position than in the second position (as shown between figures 4B and 4C), wherein when the pole rope is positioned between cam and the base and a force acts on the rope in a direction parallel to the top surface of the base, the cam is drawn toward the first position (in the position shown in fig. 4C when the rope is pulled upwards it draws the cam 16/26 closer towards the rope 18 i.e. toward the first position), such that the grasping surface compresses the pole rope between the grasping surface and the top surface of the base (as shown in fig. 4B) to grasp and restrain the pole rope; iii) a spring (24; fig. 1C, 4A) attached to said cam and producing a bias force thereto relative to said body, to bias the cam in the first position (paragraph [0023]; excerpt below), said spring extending in a direction from said first sidewall to said second sidewall (as shown in figs. 1C & 4A). 

    PNG
    media_image1.png
    284
    413
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    574
    media_image2.png
    Greyscale

In regards to claim 9 Hwang does not disclose a first lever attached to said first sidewall, wherein said first lever is separate from said cam and is configured to assist in overcoming said bias force; v) wherein said first lever is securely attached to an outside surface of said first sidewall such that, during use, operation of the first lever pivots the first sidewall with respect to the cam, toward the second position, to overcome the bias force of the spring.
	However, LeBeau teaches a first lever (16) attached to said first sidewall (swivel plate 12 equivalent to first wall 14), wherein said first lever is separate from said cam and is configured to assist in overcoming said bias force (by assisting in moving wall 14); v) wherein said first lever is securely attached to an outside surface of said first sidewall (affixed to first wall 12) such that, during use, operation of the first lever pivots the first sidewall with respect to the cam (20).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the lever taught by LeBeau to attach it the first wall of Hwang in the same manner it is attached to the swivel plate 12 of LeBeau to provide a better handling/accessibility of member 14. The teaching of the lever of LeBeau onto the wall 14 of Hwang consequently teaches the first lever pivots the first sidewall with respect to the cam, toward the second position, to overcome the bias force of the spring {since the spring 24 (biasing force) acts between 14 and cam 16/26}.
	In regards to claim 9, the Hwang reference utilizes a rope instead of a strap and in claim 9 the strap is positively required now; Hwang and LeBeau do not teach the descent mechanism utilizes a strap. 
	However, Glover teaches a fall arrest descent mechanism utilizing a strap 46. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize a strap as taught by Glover in place of the rope of Hwang for the predictable advantage of allowing a compact retracting/storage configuration (in a neat spiral) of the strap which makes for an overall compact device that can be easily carried and transported.  
	In regards to claim 10 Hwang discloses an elongated lanyard (15).
	In regards to claim 11 Hwang discloses said cam assembly further comprises an eyelet (28) formed through said cam (fig. 1C).
	In regards to claim 12 Hwang discloses a connector (carabiner 13) interconnecting said cam assembly to said elongated lanyard (as shown in fig. 3B).
	In regards to claim 13 Hwang discloses said connector passes through said eyelet (as shown in fig. 3B).
	In regards to claim 14, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to duplicate the lever of LeBeau onto the second sidewall in the same manner and for the same motivation as applied to the first sidewall.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, LeBeau and Glover as applied to claims 14 and 9 above respectively.
In regards to claims 15 and 18, examiner takes Official Notice that non-slip coverings are old and well-known in the art. before the effective filing date of the claimed invention, one of ordinary skill in the art would have founded obvious to provide a non-slip covering onto the levers of Hwang as modified by LeBeau to make it easy for the user to move the levers when necessary. Applicant did not challenge examiner’s Official Notice; therefore, the Official Notice is hereby made final. 
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, LeBeau and Glover as applied to claims 15 and 18 above respectively, and further in view of Kopp, US (4113298).   
In regards to claims 16 and 19 Hwang, LeBeau and Glover do not teach bright coloring of non-slip coverings.
 However, Kopp teaches bright color provided onto the lever 70.

    PNG
    media_image3.png
    112
    622
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize bright colors as taught by Kopp onto the non-slip coverings of Hwang as modified by LeBeau for its predictable result of providing convenient and easy observance of the position of the lever for the user in case of night time, fog, smoke or other sight obstructing conditions.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, LeBeau and Glover as applied to claims 14 and 9 above respectively, and further in view of Schurian, US (2014/0251725).   
In regards to claims 17 and 20 Hwang, LeBeau and Glover do not teach directional indicator. 
However, Schurian teaches a directional indicator (438; paragraph [0033]).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the directional indicators of Schurian onto the levers of Hwang as modified by LeBeau to provide a visual indication of the status of or the desired target configuration of the cam assembly as a safety measure for the user indicating a secure configuration for climbing or descending/ascending and quick indication for the user to go from pinched to unlocked or vice versa.

Response to Arguments
Applicant’s arguments filed 02/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634